      Case 1:12-cr-00435 Document 97 Filed in TXSD on 11/13/18 Page 1 of 1
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                           November 13, 2018
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                         David J. Bradley, Clerk

                         BROWNSVILLE DIVISION


UNITED STATES OF AMERICA                   §
                                           §
VS.                                        §   CRIMINAL NO. 1:12-CR-435-1
                                           §
TOMAS YARRINGTON RUVALCABA                 §

                                       ORDER

       It has come to the Court’s attention that Docket Number 26 was
inadvertently deleted from the electronic record in the above styled and numbered
cause. Accordingly, the Court notifies the parties of the inadvertent deletion.
       The Court takes judicial notice of the filings in Docket Numbers 18, 19, and
25, which are all sealed documents. Docket Number 18 is a sealed motion filed by
the United States, which was electronically filed on May 28, 2013. Docket Number
19 is the Court’s Order granting the United States’ motion on the same day. Docket
Number 25 is the scanned version of the same motion as Docket Number 18, with
only two differences: a “sealed” stamp affixed to the motion, and the filing date of
May 28, 2013 stamped to the motion.
       In sum, Docket Number 18 is a motion, and Docket Number 19 is an order
granting that motion. Docket Number 25 is a scanned hard copy of the same
motion, so the Court infers from the sequence of filings that Docket Number 26 is a
scanned hard copy of the same order.
       Out of an abundance of caution, the Court enters this Order for clarification
and as part of the record.


       SIGNED this 13th day of November, 2018.


                                           ___________________________________
                                           Hilda Tagle
                                           Senior United States District Judge


1/1
